Citation Nr: 1743903	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for right knee strain, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for status post fracture of the right femur with open reduction internal fixation, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a low back disability, to include spondylolisthesis, L5-S1, to include as secondary to the service-connected disabilities of status post fracture of the right femur with open reduction internal fixation and right knee strain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1985 to February 1988.

This matter come before the Board of Veterans' Appeals (the Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2013, a videoconference hearing was held before a Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  

In February 2014 and in May 2016, the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in July 2013, the Veteran testified at a videoconference before a Veterans Law Judge.  In August 2017, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted that hearing was no longer employed by the Board, and provided the Veteran with an opportunity to request a new hearing before the Board.  In September 2017, the Board received a letter from the Veteran indicating that he desired another Board hearing (by video teleconference).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via videoconference.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

